              Case 1:21-cr-00033-PB Document 1 Filed 03/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

                                              )
 UNITED STATES OF AMERICA                     )   Criminal Case No. 1:21-cr-33-PB-01
                                              )
             v.                               )
                                              )
 JOHN RUPERT                                  )
                                              )

                                        INDICTMENT

       The Grand Jury charges:
                                         COUNT ONE

                            Interstate Threatening Communications
                                       18 U.S.C. § 875(c)

       On or about February 3, 2021, in the District of New Hampshire and elsewhere, the

defendant,

                                        JOHN RUPERT

for the purpose of issuing a threat and with knowledge that the communication would be viewed

as a threat, did transmit a communication in interstate commerce containing a threat to kidnap

and injure the person of another, namely, a telephone communication to the Somersworth, New

Hampshire City Hall containing a bomb threat, in violation of Title 18, United States Code,

Section 875(c).

                                                    A TRUE BILL


Dated: March 1, 2021                                /s/ Foreperson
                                                    FOREPERSON


SCOTT W. MURRAY
UNITED STATES ATTORNEY

       /s/ Georgiana L. MacDonald
By:    Georgiana L. MacDonald
       Assistant U.S. Attorney
